     Case 4:18-cv-06961-YGR Document 11 Filed 12/07/18 Page 1 of 17



 1   RONALD I. RAETHER (SBN 303118)
     JESSICA R. LOHR (SBN 302348)
 2   TROUTMAN SANDERS LLP
     5 Park Plaza, Suite 1400
 3   Irvine, CA 92614-2545
     Telephone: (949) 622-2722
 4   Facsimile: (949) 622-2739
     ronald.raether@troutman.com
 5   jessica.lohr@troutman.com
 6   Attorneys for Defendants
     RealPage, Inc. and RP On-Site LLC
 7
 8
 9                     UNITED STATES DISTRICT COURT
10                  NORTHERN DISTRICT OF CALIFORNIA
11
12   CHAUNCEY GEORGE,                       Case No. 4:18-cv-06961-YGR
13                 Plaintiff,               DEFENDANTS’ ANSWER TO THE
                                            COMPLAINT
14   v.
15   ON-SITE, REALPAGE, INC.,
16                 Defendants.
17
18
19
20
21
22
23
24
25
26
27
28

                                         ANSWER
      Case 4:18-cv-06961-YGR Document 11 Filed 12/07/18 Page 2 of 17



 1           Defendant RP On-Site LLC, improperly named as “On-Site (“RP On-Site”),
 2   and Defendant RealPage, Inc. (“RealPage”) (collectively, “Defendants”), through
 3   their undersigned counsel and pursuant to the Federal Rules of Civil Procedure,
 4   answer the Complaint (the “Complaint”) of Plaintiff Chauncey George (“Plaintiff”).
 5   Defendants deny all allegations in the Complaint that are not expressly admitted in
 6   this Answer.     Furthermore, RealPage denies each and every allegation in the
 7   Complaint because it is not a proper party to this action. Specifically, the allegations
 8   in the Complaint are only properly directed towards the entity “RP On-Site LLC,”
 9   which should be the only named defendant in this case.
10           Defendants respond to the specific allegations in the enumerated paragraphs
11   in the Complaint as follows:
12                                       Introduction
13           1.     Defendants lack information sufficient to form a belief as to the truth
14   of the allegations contained in paragraph 1 of the Complaint and, therefore, deny the
15   same.
16           2.     The allegations in paragraph 2 of the Complaint refer to a document.
17   RP On-Site denies the allegations in paragraph 2 to the extent those allegations are
18   inconsistent with the document. RP On-Site lacks information sufficient to form a
19   belief as to the truth of the remaining allegations contained in paragraph 2 of the
20   Complaint and, therefore, denies the same. No answer from RealPage is necessary
21   to paragraph 2 of the Complaint because the allegations are directed at RP On-Site.
22   To the extent a response is required, RealPage denies the allegations in paragraph 2
23   of the Complaint.
24           3.     The allegations in paragraph 3 of the Complaint refer to a document.
25   RP On-Site denies the allegations in paragraph 3 to the extent those allegations are
26   inconsistent with the document.       RP On-Site denies the remaining allegations
27   contained in paragraph 3 of the Complaint. No answer from RealPage is necessary
28   to paragraph 3 of the Complaint because the allegations are directed at RP On-Site.
                                               -1-
                                             ANSWER
       Case 4:18-cv-06961-YGR Document 11 Filed 12/07/18 Page 3 of 17



 1   To the extent a response is required, RealPage denies the allegations in paragraph 3
 2   of the Complaint.
 3           4.   RP On-Site admits that Plaintiff submitted disputes but denies the
 4   remaining allegations in paragraph 4 of the Complaint. No answer from RealPage is
 5   necessary to paragraph 4 of the Complaint because the allegations are directed at RP
 6   On-Site. To the extent a response is required, RealPage denies the allegations in
 7   paragraph 4 of the Complaint.
 8                                         Parties
 9           5.   Defendants lack information sufficient to form a belief as to the truth
10   of the allegations contained in paragraph 5 of the Complaint and, therefore, deny the
11   same.
12           6.   RP On-Site denies the allegations contained in paragraph 6 of the
13   Complaint. No answer from RealPage is necessary to paragraph 6 of the Complaint
14   because the allegations are directed at RP On-Site. To the extent a response is
15   required, RealPage denies the allegations in paragraph 6 of the Complaint.
16           7.   RealPage admits that it is a Delaware corporation and that it maintains
17   its principal place of business in the State of Texas. Defendants deny the remaining
18   allegations in paragraph 7 of the Complaint.
19           8.   The allegations in paragraph 8 of the Complaint state a legal conclusion
20   to which no response is required. To the extent that the allegations in paragraph 8
21   are contrary to law, they are denied. Defendants deny the remaining allegations in
22   paragraph 8 of the Complaint.
23           9.   The allegations in paragraph 9 of the Complaint state a legal conclusion
24   to which no response is required. To the extent that the allegations in paragraph 9
25   are contrary to law, they are denied. Defendants deny the remaining allegations in
26   paragraph 9 of the Complaint.
27   ///
28   ///
                                             -2-
                                           ANSWER
      Case 4:18-cv-06961-YGR Document 11 Filed 12/07/18 Page 4 of 17



 1                                  Jurisdiction and Venue
 2         10.     The allegations in paragraph 10 of the Complaint state a legal
 3   conclusion to which no response is required. To the extent that the allegations in
 4   paragraph 10 are contrary to law, they are denied.
 5                                  Statutory Background
 6         11.     The allegations in paragraph 11 of the Complaint purport to summarize
 7   California law. Defendants deny the allegations in paragraph 11 of the Complaint to
 8   the extent those allegations are inconsistent with the law.
 9         12.     The allegations in paragraph 12 of the Complaint purport to quote
10   California statutes. Defendants deny the allegations in paragraph 12 of the Complaint
11   to the extent those allegations are inconsistent with those statutes.
12         13.     The allegations in paragraph 13 of the Complaint purport to quote
13   California statutes. Defendants deny the allegations in paragraph 13 of the Complaint
14   to the extent those allegations are inconsistent with those statutes.
15         14.     The allegations in paragraph 14 of the Complaint purport to quote
16   California statutes. Defendants deny the allegations in paragraph 14 of the Complaint
17   to the extent those allegations are inconsistent with those statutes.
18         15.     The allegations in paragraph 15 of the Complaint purport to quote
19   California statutes. Defendants deny the allegations in paragraph 15 of the Complaint
20   to the extent those allegations are inconsistent with those statutes.
21         16.     The allegations in paragraph 16 of the Complaint purport to summarize
22   California law. Defendants deny the allegations in paragraph 16 of the Complaint to
23   the extent those allegations are inconsistent with the law.
24         17.     The allegations in paragraph 17 of the Complaint purport to summarize
25   California law. Defendants deny the allegations in paragraph 17 of the Complaint to
26   the extent those allegations are inconsistent with the law.
27
28
                                               -3-
                                             ANSWER
      Case 4:18-cv-06961-YGR Document 11 Filed 12/07/18 Page 5 of 17



 1         18.     The allegations in paragraph 18 of the Complaint state a legal
 2   conclusion to which no response is required. To the extent that the allegations in
 3   paragraph 18 are contrary to law, they are denied.
 4         19.     The allegations in paragraph 19 of the Complaint purport to quote
 5   California statutes. Defendants deny the allegations in paragraph 19 of the Complaint
 6   to the extent those allegations are inconsistent with those statutes.
 7         20.     The allegations in paragraph 20 of the Complaint purport to quote
 8   California law. Defendants deny the allegations in paragraph 20 of the Complaint to
 9   the extent those allegations are inconsistent with the law.
10         21.     The allegations in paragraph 21 of the Complaint purport to quote
11   California statutes. Defendants deny the allegations in paragraph 21 of the Complaint
12   to the extent those allegations are inconsistent with those statutes.
13         22.     The allegations in paragraph 22 of the Complaint purport to summarize
14   California law. Defendants deny the allegations in paragraph 22 of the Complaint to
15   the extent those allegations are inconsistent with the law.
16         23.     The allegations in paragraph 23 of the Complaint purport to summarize
17   California law. Defendants deny the allegations in paragraph 23 of the Complaint to
18   the extent those allegations are inconsistent with the law.
19                                    Factual Allegations
20         24.     Defendants lack information sufficient to form a belief as to the truth
21   of the allegations contained in paragraph 24 of the Complaint and, therefore, deny
22   the same.
23         25.     The allegations in paragraph 25 of the Complaint refer to a document.
24   Defendants deny the allegations in paragraph 25 to the extent those allegations are
25   inconsistent with the document.
26         26.     Defendants lack information sufficient to form a belief as to the truth
27   of the allegations contained in paragraph 26 of the Complaint and, therefore, deny
28   the same.
                                               -4-
                                             ANSWER
      Case 4:18-cv-06961-YGR Document 11 Filed 12/07/18 Page 6 of 17



 1         27.      Defendants lack information sufficient to form a belief as to the truth
 2   of the allegations contained in paragraph 27 of the Complaint and, therefore, deny
 3   the same.
 4         28.    RP On-Site admits that Crescent Park used RP On-Site’s software to
 5   generate a background screening report regarding a “Chauncey George.” No answer
 6   from RealPage is necessary to paragraph 28 of the Complaint because the allegations
 7   are directed at RP On-Site. To the extent a response is required, RealPage denies the
 8   allegations in paragraph 28 of the Complaint.
 9         29.    RP On-Site admits that, among other things, it provides tenant
10   screening services to various qualified third-parties, which may include public
11   records information. RP On-Site denies the remaining allegations in paragraph 29 of
12   the Complaint. No answer from RealPage is necessary to paragraph 29 of the
13   Complaint because the allegations are directed at RP On-Site. To the extent a
14   response is required, RealPage denies the allegations in paragraph 29 of the
15   Complaint.
16         30.    The allegations in paragraph 30 of the Complaint state a legal
17   conclusion to which no response is required. To the extent that the allegations in
18   paragraph 30 are contrary to law, RP On-Site denies those allegations. No answer
19   from RealPage is necessary to paragraph 30 of the Complaint because the allegations
20   are directed at RP On-Site. To the extent a response is required, RealPage denies the
21   allegations in paragraph 30 of the Complaint.
22         31.    The allegations in paragraph 31 of the Complaint state a legal
23   conclusion to which no response is required. To the extent that the allegations in
24   paragraph 31 are contrary to law, RP On-Site denies those allegations. No answer
25   from RealPage is necessary to paragraph 31 of the Complaint because the allegations
26   are directed at RP On-Site. To the extent a response is required, RealPage denies the
27   allegations in paragraph 31 of the Complaint.
28
                                             -5-
                                           ANSWER
      Case 4:18-cv-06961-YGR Document 11 Filed 12/07/18 Page 7 of 17



 1         32.    RP On-Site admits that it does not obtain public records information
 2   through personal interviews, but denies that it has any obligation to do so. No answer
 3   from RealPage is necessary to paragraph 32 of the Complaint because the allegations
 4   are directed at RP On-Site. To the extent a response is required, RealPage denies the
 5   allegations in paragraph 32 of the Complaint.
 6         33.    RP On-Site admits that on or about October 14, 2016, Crescent Park
 7   used RP On-Site’s software to generate a background screening report regarding a
 8   “Chauncey George.” RP On-Site acknowledges that Plaintiff purports to attach a
 9   copy of a background screening report to the Complaint. RP On-Site denies the
10   allegations in paragraph 33 to the extent that the attached document is inconsistent
11   with the background screening report. No answer from RealPage is necessary to
12   paragraph 33 of the Complaint because the allegations are directed at RP On-Site.
13   To the extent a response is required, RealPage denies the allegations in paragraph 33
14   of the Complaint.
15         34.    The allegations in paragraph 34 of the Complaint refer to a document.
16   RP On-Site denies the allegations in paragraph 34 to the extent those allegations are
17   inconsistent with the document. No answer from RealPage is necessary to paragraph
18   34 of the Complaint because the allegations are directed at RP On-Site. To the extent
19   a response is required, RealPage denies the allegations in paragraph 34 of the
20   Complaint.
21         35.    The allegations in paragraph 35 of the Complaint refer to a document.
22   RP On-Site denies the allegations in paragraph 35 to the extent those allegations are
23   inconsistent with the document. No answer from RealPage is necessary to paragraph
24   35 of the Complaint because the allegations are directed at RP On-Site. To the extent
25   a response is required, RealPage denies the allegations in paragraph 35 of the
26   Complaint.
27         36.    The allegations in paragraph 36 of the Complaint purport to summarize
28   Plaintiff’s criminal history. RP On-Site denies the allegations in paragraph 36 to the
                                              -6-
                                            ANSWER
      Case 4:18-cv-06961-YGR Document 11 Filed 12/07/18 Page 8 of 17



 1   extent those allegations are inconsistent with Plaintiff’s actual criminal history. RP
 2   On-Site lacks information sufficient to form a belief as to the truth of the remaining
 3   allegations contained in paragraph 36 of the Complaint and, therefore, denies the
 4   same. No answer from RealPage is necessary to paragraph 36 of the Complaint
 5   because the allegations are directed at RP On-Site. To the extent a response is
 6   required, RealPage denies the allegations in paragraph 36 of the Complaint.
 7         37.    The allegations in paragraph 37 of the Complaint refer to a document.
 8   RP On-Site denies the allegations in paragraph 37 to the extent those allegations are
 9   inconsistent with the document. RP On-Site lacks information sufficient to form a
10   belief as to the truth of the remaining allegations contained in paragraph 37 of the
11   Complaint and, therefore, denies the same. No answer from RealPage is necessary
12   to paragraph 37 of the Complaint because the allegations are directed at RP On-Site.
13   To the extent a response is required, RealPage denies the allegations in paragraph 37
14   of the Complaint.
15         38.    The allegations in paragraph 38 of the Complaint refer to a document.
16   RP On-Site denies the allegations in paragraph 38 to the extent those allegations are
17   inconsistent with the document. No answer from RealPage is necessary to paragraph
18   38 of the Complaint because the allegations are directed at RP On-Site. To the extent
19   a response is required, RealPage denies the allegations in paragraph 38 of the
20   Complaint.
21         39.    The allegations in paragraph 39 of the Complaint refer to a document.
22   RP On-Site denies the allegations in paragraph 39 to the extent those allegations are
23   inconsistent with the document. No answer from RealPage is necessary to paragraph
24   39 of the Complaint because the allegations are directed at RP On-Site. To the extent
25   a response is required, RealPage denies the allegations in paragraph 39 of the
26   Complaint.
27         40.    The allegations in paragraph 40 of the Complaint refer to a document.
28   RP On-Site denies the allegations in paragraph 40 to the extent those allegations are
                                              -7-
                                            ANSWER
      Case 4:18-cv-06961-YGR Document 11 Filed 12/07/18 Page 9 of 17



 1   inconsistent with the document. RP On-Site lacks information sufficient to form a
 2   belief as to the truth of the remaining allegations contained in paragraph 40 of the
 3   Complaint and, therefore, denies the same. No answer from RealPage is necessary
 4   to paragraph 40 of the Complaint because the allegations are directed at RP On-Site.
 5   To the extent a response is required, RealPage denies the allegations in paragraph 40
 6   of the Complaint.
 7         41.    The allegations in paragraph 41 of the Complaint refer to a document.
 8   RP On-Site denies the allegations in paragraph 41 to the extent those allegations are
 9   inconsistent with the document. RP On-Site lacks information sufficient to form a
10   belief as to the truth of the remaining allegations contained in paragraph 41 of the
11   Complaint and, therefore, denies the same. No answer from RealPage is necessary
12   to paragraph 41 of the Complaint because the allegations are directed at RP On-Site.
13   To the extent a response is required, RealPage denies the allegations in paragraph 41
14   of the Complaint.
15         42.    The allegations in paragraph 42 of the Complaint purport to quote a
16   Ninth Circuit opinion. Defendants deny the allegations in paragraph 42 of the
17   Complaint to the extent those allegations are inconsistent with that opinion.
18         43.    RP On-Site denies the allegations in paragraph 43 of the Complaint. No
19   answer from RealPage is necessary to paragraph 43 of the Complaint because the
20   allegations are directed at RP On-Site. To the extent a response is required, RealPage
21   denies the allegations in paragraph 43 of the Complaint.
22         44.    RP On-Site denies the allegations contained in paragraph 44 of the
23   Complaint. No answer from RealPage is necessary to paragraph 44 of the Complaint
24   because the allegations are directed at RP On-Site. To the extent a response is
25   required, RealPage denies the allegations in paragraph 44 of the Complaint.
26         45.    The allegations in paragraph 45 of the Complaint refer to documents.
27   RP On-Site denies the allegations in paragraph 45 to the extent those allegations are
28   inconsistent with the documents.       RP On-Site admits that it received those
                                              -8-
                                            ANSWER
      Case 4:18-cv-06961-YGR Document 11 Filed 12/07/18 Page 10 of 17



 1   documents. No answer from RealPage is necessary to paragraph 45 of the Complaint
 2   because the allegations are directed at RP On-Site. To the extent a response is
 3   required, RealPage denies the allegations in paragraph 45 of the Complaint.
 4         46.    RP On-Site admits that it received a dispute from Bay Area Legal Aid
 5   on or about January 5, 2017. The remaining allegations in paragraph 46 of the
 6   Complaint refer to a document. RP On-Site denies the allegations in paragraph 46 to
 7   the extent those allegations are inconsistent with the document. No answer from
 8   RealPage is necessary to paragraph 46 of the Complaint because the allegations are
 9   directed at RP On-Site. To the extent a response is required, RealPage denies the
10   allegations in paragraph 46 of the Complaint.
11         47.    RP On-Site denies the allegations in paragraph 47 of the Complaint. No
12   answer from RealPage is necessary to paragraph 47 of the Complaint because the
13   allegations are directed at RP On-Site. To the extent a response is required, RealPage
14   denies the allegations in paragraph 47 of the Complaint.
15         48.    RP On-Site lacks information sufficient to form a belief as to the truth
16   of the allegations contained in paragraph 48 of the Complaint and, therefore, denies
17   the same. No answer from RealPage is necessary to paragraph 48 of the Complaint
18   because the allegations are directed at RP On-Site. To the extent a response is
19   required, RealPage denies the allegations in paragraph 48 of the Complaint.
20         49.    RP On-Site lacks information sufficient to form a belief as to the truth
21   of the allegations contained in paragraph 49 of the Complaint and, therefore, denies
22   the same. No answer from RealPage is necessary to paragraph 49 of the Complaint
23   because the allegations are directed at RP On-Site. To the extent a response is
24   required, RealPage denies the allegations in paragraph 49 of the Complaint.
25         50.     Defendants deny the allegations in paragraph 50 of the Complaint.
26         51.    The allegations in paragraph 51 of the Complaint purport to summarize
27   text from RP On-Site’s website. RP On-Site denies the allegations in paragraph 51
28   to the extent those allegations are inconsistent with the text on RP On-Site’s website.
                                              -9-
                                            ANSWER
      Case 4:18-cv-06961-YGR Document 11 Filed 12/07/18 Page 11 of 17



 1   No answer from RealPage is necessary to paragraph 51 of the Complaint because the
 2   allegations are directed at RP On-Site. To the extent a response is required, RealPage
 3   denies the allegations in paragraph 51 of the Complaint.
 4         52.    Defendants deny the allegations in paragraph 52 of the Complaint.
 5         53.    The allegations in paragraph 53 of the Complaint refer to a document.
 6   Defendants deny the allegations in paragraph 53 to the extent those allegations are
 7   inconsistent with the document.
 8         54.    The allegations in paragraph 54 of the Complaint refer to a document.
 9   Defendants deny the allegations in paragraph 54 to the extent those allegations are
10   inconsistent with the document.
11         55.    RP On-Site admits that it did not respond to the August 10, 2018 letter
12   identified in paragraph 55 of the Complaint but denies that it had any obligation to
13   do so. No answer from RealPage is necessary to paragraph 55 of the Complaint
14   because the allegations are directed at RP On-Site. To the extent a response is
15   required, RealPage denies the allegations in paragraph 55 of the Complaint.
16         56.    RP On-Site denies the allegations in paragraph 56 of the Complaint. No
17   answer from RealPage is necessary to paragraph 56 of the Complaint because the
18   allegations are directed at RP On-Site. To the extent a response is required, RealPage
19   denies the allegations in paragraph 56 of the Complaint.
20         57.    RP On-Site lacks information sufficient to form a belief as to the truth
21   of the allegations contained in paragraph 57 of the Complaint and, therefore, denies
22   the same. No answer from RealPage is necessary to paragraph 57 of the Complaint
23   because the allegations are directed at RP On-Site. To the extent a response is
24   required, RealPage denies the allegations in paragraph 57 of the Complaint.
25         58.    Defendants deny the allegations in paragraph 58 of the Complaint.
26         59.    Defendants deny the allegations in paragraph 59 of the Complaint.
27   ///
28   ///
                                             - 10 -
                                            ANSWER
      Case 4:18-cv-06961-YGR Document 11 Filed 12/07/18 Page 12 of 17



 1                                   First Cause of Action
 2         60.    Defendants repeat their answers to the allegations contained in the
 3   foregoing paragraphs as though fully set forth herein.
 4         61.    Defendants deny the allegations in paragraph 61 of the Complaint.
 5         62.    Defendants deny the allegations in paragraph 62 of the Complaint.
 6         63.    Defendants deny the allegations in paragraph 63 of the Complaint.
 7         64.    Defendants deny the allegations in paragraph 64 of the Complaint.
 8                                 Second Cause of Action
 9         65.    Defendants repeat their answers to the allegations contained in the
10   foregoing paragraphs as though fully set forth herein.
11         66.    Defendants deny the allegations in paragraph 66 of the Complaint.
12         67.    Defendants deny the allegations in paragraph 67 of the Complaint.
13         68.    The allegations in paragraph 68 of the Complaint state a legal
14   conclusion to which no response is required. To the extent that the allegations in
15   paragraph 68 are contrary to law, RP On-Site denies those allegations. RealPage
16   denies the allegations in paragraph 68 of the Complaint
17                                  Third Cause of Action
18         69.    Defendants repeat their answers to the allegations contained in the
19   foregoing paragraphs as though fully set forth herein.
20         70.    Defendants deny the allegations in paragraph 70 of the Complaint.
21         71.    Defendants deny the allegations in paragraph 71 of the Complaint.
22         72.    Defendants deny the allegations in paragraph 72 of the Complaint.
23                                  Fourth Cause of Action
24         73.    Defendants repeat their answers to the allegations contained in the
25   foregoing paragraphs as though fully set forth herein.
26         74.    The allegations in paragraph 74 of the Complaint purport to quote
27   California statutes. Defendants deny the allegations in paragraph 74 of the Complaint
28   to the extent those allegations are inconsistent with those statutes.
                                              - 11 -
                                             ANSWER
      Case 4:18-cv-06961-YGR Document 11 Filed 12/07/18 Page 13 of 17



 1         75.    Defendants deny the allegations in paragraph 75 of the Complaint.
 2         76.    Defendants deny the allegations in paragraph 76 of the Complaint.
 3         77.    Defendants deny the allegations in paragraph 77 of the Complaint.
 4                                   Fifth Cause of Action
 5         78.    Defendants repeat their answers to the allegations contained in the
 6   foregoing paragraphs as though fully set forth herein.
 7         79.    The allegations in paragraph 79 of the Complaint purport to quote
 8   California statutes. Defendants deny the allegations in paragraph 79 of the Complaint
 9   to the extent those allegations are inconsistent with those statutes.
10         80.    Defendants deny the allegations in paragraph 80 of the Complaint.
11         81.    Defendants deny the allegations in paragraph 81 of the Complaint.
12         82.    The allegations in paragraph 82 of the Complaint state a legal
13   conclusion to which no response is required. To the extent that the allegations in
14   paragraph 82 are contrary to law, RP On-Site denies those allegations. RealPage
15   denies the allegations in paragraph 82 of the Complaint.
16                                   Sixth Cause of Action
17         83.    Defendants repeat their answers to the allegations contained in the
18   foregoing paragraphs as though fully set forth herein.
19         84.    The allegations in paragraph 84 of the Complaint purport to quote
20   California statutes. Defendants deny the allegations in paragraph 84 of the Complaint
21   to the extent those allegations are inconsistent with those statutes.
22         85.    Defendants deny the allegations in paragraph 85 of the Complaint.
23         86.    The allegations in paragraph 86 of the Complaint state a legal
24   conclusion to which no response is required. To the extent that the allegations in
25   paragraph 86 are contrary to law, RP On-Site denies those allegations. RP On-Site
26   lacks information sufficient to form a belief as to the truth of the remaining
27   allegations contained in paragraph 86 of the Complaint and, therefore, denies the
28   same. RealPage denies the allegations in paragraph 86 of the Complaint.
                                              - 12 -
                                             ANSWER
      Case 4:18-cv-06961-YGR Document 11 Filed 12/07/18 Page 14 of 17



 1         87.     The allegations in paragraph 87 of the Complaint state a legal
 2   conclusion to which no response is required. To the extent that the allegations in
 3   paragraph 87 are contrary to law, RP On-Site denies those allegations. RealPage
 4   denies the allegations in paragraph 87 of the Complaint.
 5                                      Prayer for Relief
 6         Defendants deny the allegations contained in the unnumbered paragraph
 7   beginning with “WHEREFORE” following paragraph 87 of the Complaint and
 8   further deny that Plaintiff is entitled to any of the relief requested therein.
 9                                     Jury Trial Demand
10         Defendants acknowledge that Plaintiff demands a trial by jury. Defendants
11   deny the remaining allegations in the unnumbered paragraph on page 12 of the
12   Complaint.
13                                ADDITIONAL DEFENSES
14         Without admitting any of the allegations in the Complaint, and without
15   admitting or acknowledging that Defendants bear the burden of proof as to any of
16   them, Defendants assert the following defenses. Defendants intend to rely on any
17   additional defenses that may become available or apparent during pretrial
18   proceedings and discovery in this action and hereby reserves the right to amend this
19   Answer to assert all such defenses.
20                            FIRST ADDITIONAL DEFENSE
21         The Complaint fails to the extent it does not set forth facts sufficient to state a
22   claim upon which relief may be granted against Defendants, and further fails to state
23   facts sufficient to entitle Plaintiff to the relief sought, or to any other relief from
24   Defendants.
25                           SECOND ADDITIONAL DEFENSE
26         Plaintiff’s claim fails to the extent that it is barred because all information
27   Defendants communicated to any third person regarding Plaintiff was accurate.
28
                                               - 13 -
                                              ANSWER
      Case 4:18-cv-06961-YGR Document 11 Filed 12/07/18 Page 15 of 17



 1                           THIRD ADDITIONAL DEFENSE
 2         The Complaint fails to the extent that Plaintiff lacks standing or has not taken
 3   action necessary to avail himself of the rights he claims under the Consumer Credit
 4   Reporting Agencies Act, Cal. Civ. Code § 1785.1 et seq. (“CCRAA”); the
 5   Investigative Consumer Reporting Agencies Act, Cal. Civ. Code § 1786 et seq.
 6   (“ICRAA”); or the California Unfair Competition Law, Cal. Bus. & Prof. Code
 7   § 17200 et seq. (“UCL”).
 8                          FOURTH ADDITIONAL DEFENSE
 9         Plaintiff’s claim fails to the extent that, at all relevant times with respect to
10   Plaintiff, Defendants acted in good faith and complied fully with the CCRAA, the
11   ICRAA, and the UCL.
12                           FIFTH ADDITIONAL DEFENSE
13         Plaintiff’s claim fails to the extent that Plaintiff’s purported damages, which
14   Defendants continue to deny, were the result of acts or omissions of third persons
15   over whom Defendants had neither control nor responsibility, or were the result of
16   Plaintiff’s own prior conduct.
17                           SIXTH ADDITIONAL DEFENSE
18         The Complaint is barred, in whole or in part, to the extent that Plaintiff lacks
19   statutory or Constitutional standing due to a lack of a concrete and particularized
20   injury-in-fact.
21                         SEVENTH ADDITIONAL DEFENSE
22         Plaintiff’s claim for punitive damages fails to the extent that the Complaint
23   states no facts in support of a claim for punitive damages.
24                          EIGHTH ADDITIONAL DEFENSE
25         Plaintiff’s claim is barred, in whole or in part, to the extent that Plaintiff failed
26   to protect himself from damages, if any, or failed to mitigate his alleged damages.
27   ///
28   ///
                                               - 14 -
                                              ANSWER
      Case 4:18-cv-06961-YGR Document 11 Filed 12/07/18 Page 16 of 17



 1                           NINTH ADDITIONAL DEFENSE
 2         Plaintiff cannot recover against Defendants to the extent that some or all of his
 3   claims for relief in the Complaint are barred by applicable statutes of limitation,
 4   including but not limited to Cal Civ. Code § 1785.33, Cal. Civ. Code § 1786.52, Cal.
 5   Bus. & Prof. Code § 17208, or by the doctrine of laches.
 6                           TENTH ADDITIONAL DEFENSE
 7         Any recovery Plaintiff receives is subject to a set off if any damages are
 8   awarded against Defendants, in the amount of any damages or settlement amounts
 9   recovered by Plaintiff with respect to the same alleged damages. Defendants are also
10   entitled to have any damages that may be awarded to Plaintiff reduced by the value
11   of any benefit or payment to Plaintiff from any collateral source.
12                        ELEVENTH ADDITIONAL DEFENSE
13         Any damages allegedly suffered by Plaintiff were not caused by Defendants,
14   but by intervening causes.
15                          TWELFTH ADDITIONAL DEFENSE
16         Plaintiff’s alleged damages, if any, are speculative or uncertain and, therefore,
17   are not compensable.
18                      THIRTEENTH ADDITIONAL DEFENSE
19         Any violation of the CCRAA by Defendants, if any, was unintentional or the
20   result of bona fide error notwithstanding the maintenance of policies and procedures
21   reasonably adapted to avoid such errors.
22                      FOURTEENTH ADDITIONAL DEFENSE
23         Plaintiff has not suffered and will not suffer any damages by reason of the
24   alleged acts or omissions attributed to Defendants, and therefore, Plaintiff has no
25   valid claim against Defendants.
26                       FIFTEENTH ADDITIONAL DEFENSE
27         Defendants reserve the right to assert additional defenses as they become
28   known.
                                             - 15 -
                                            ANSWER
     Case 4:18-cv-06961-YGR Document 11 Filed 12/07/18 Page 17 of 17



 1                             PRAYER FOR RELIEF
 2       WHEREFORE, Defendants request that this Court enter a judgment:
 3             1.    denying Plaintiff any and all relief in this case;
 4             2.    dismissing Plaintiff’s claims in their entirety;
 5             3.    dismissing this case in its entirety with prejudice;
 6             4.    awarding Defendants their costs and attorneys’ fees incurred in
 7                   this case; and
 8             5.    granting Defendants all other relief that the Court deems just and
 9                   proper.
10
11   Dated:   December 7, 2018               TROUTMAN SANDERS LLP
12
13                                           By:/s/ Jessica Lohr
14                                              Ronald I. Raether
                                                Jessica R. Lohr
15
                                                    Attorneys for Defendants
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           - 16 -
                                         ANSWER
